Citation Nr: 0422117	
Decision Date: 08/12/04    Archive Date: 08/20/04

DOCKET NO.  03-04 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for a back condition.

3.  Entitlement to service connection for emphysema.

4.  Entitlement to service connection for a left hip 
condition.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from June 1959 to May 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) at 
Chicago, Illinois.

A personal hearing was held before the undersigned by 
videoconference from the RO in January 2004.  A transcript of 
the hearing is on file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The claims are subject to the Veterans Claims Assistance Act 
of 2000.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002) (the VCAA); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA applies to all 
claims for VA benefits filed on or after the November 9, 2000 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  The claims in this case were filed in June 
2001.

When a claim that is subject to the VCAA is before it on 
appeal, the Board considers whether any action required by 
that statute remains to be taken on the claim and must remand 
the claim for completion of any such needed action.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  

It appears to the Board that before the claims on appeal may 
be further considered, additional action is required under 
the VCAA.  The claims are remanded for completion of this 
action.  

Notice

The claims of entitlement to service connection for emphysema 
and a left hip condition, respectively, are remanded so that 
notice satisfying the VCAA may be issued concerning these 
claims.

Under the VCAA, VA has a duty to give claimants certain 
notice concerning the evidence that is needed to substantiate 
their claims.  The notice furnished by VA must inform the 
claimant, and the claimant's representative, if any, of any 
information and of any medical and lay evidence that VA 
determines is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  The notice must 
be furnished upon receipt of a complete or substantially 
complete application.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).  The notice must explain which evidence the 
claimant is finally responsible for obtaining and which 
evidence VA will attempt to obtain on the claimant's behalf.  
Quartuccio, 16 Vet. App. at 186.  The notice must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit information or 
evidence that VA has identified.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  A recent amendment of section 5103 provides 
that VA may make a decision on the claim before the one-year 
period has expired without vitiating the notice.  38 U.S.C.A. 
§ 5103(b), as amended by Veterans Benefits Act of 2003, P.L. 
108-183, Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) 
(to be codified at 38 U.S.C. § 5103).  This amendment is by 
its terms retroactive to the November 9, 2000 date of 
enactment of the VCAA.  38 U.S.C.A. § 5103(b), as amended by 
Veterans Benefits Act of 2003, P.L. 108-183, Section 701(c), 
117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103).  

Review of the claims file shows that whereas the RO provided 
a notice conforming to section 5103 of the VCAA concerning 
the claims of entitlement to service connection for a heart 
condition and a back condition, respectively, it did not 
provide such a notice concerning the other two claims.  
Therefore, the claims of entitlement to service connection 
for emphysema and a left hip condition, respectively, are 
remanded to the RO with instructions that it provide the 
veteran and his representative with notice satisfying 
38 U.S.C.A. § 5103 concerning the evidence that is needed to 
substantiate each claim.

Medical examinations

The claims of entitlement to service connection for a heart 
condition, a back condition, and emphysema, respectively, are 
remanded so that VA medical examinations may be performed in 
conjunction with each of them.

The VCAA requires VA to secure a medical examination or 
opinion if such is necessary to decide a claim for VA 
benefits.  38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. 
§ 3.159(c)(4).  For a VA examination to be considered 
necessary under the VCAA to the decision of a claim, it must 
appear that there is competent evidence on file that a 
veteran has a current disability or persistent and recurring 
symptoms of disability that in turn may be associated with 
his active service but at the same time, the medical evidence 
on file is insufficient to resolve the claim.  38 U.S.C.A. 
§ 5103A(d)(2); see also 38 C.F.R. § 3.159(c)(4)(i).  

The claim of entitlement to service connection for a heart 
condition must be developed through a VA medical examination.  
His service medical records show that during service, the 
veteran received medical attention for chest pains that he 
said at that time he began to experience during physical 
training exercises two days earlier.  The note, dated in June 
1959, concerning his medical assessment indicates that he 
described symptoms referable to chest pain with palpitations 
in the region of the third and fourth left ribs and that his 
chest was "clear."  There is no service medical record that 
shows that he was given any tests to detect myocardial 
infarction or other cardiac event or condition.  The report 
concerning his May 1959 service entrance examination does not 
cite any abnormality of the heart or the vascular system, nor 
does the report concerning his March 1962 separation 
examination.  Current VA medical records reflect that the 
veteran has a diagnosis of coronary artery disease and 
angina.  These VA medical records also show that there is a 
current assessment, based on stress test results, of "old 
inferior wall myocardial infarction."

Thus, the medical evidence on file indicates that the veteran 
has a heart and vascular disability that may be related to 
symptoms that he exhibited during service.  See 38 C.F.R. 
§ 3.303(d) (2003) (service connection may be granted for a 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service).  However, the claims file 
contains no statement of a medical opinion about the etiology 
of the veteran's current heart and vascular problems.  
Therefore, the claim of entitlement to service connection for 
a heart condition is remanded so that a VA examination report 
containing such a medical opinion may be secured.

The claim of entitlement to service connection for a back 
condition must be developed through a VA medical examination.  
His service medical records show that during service, the 
veteran received medical attention a number of times in 1960 
and 1961 for what was assessed as low back strain manifested 
by low back pain and that this treatment included a week's 
hospitalization at a military hospital in La Chapelle, St. 
Mesmin, France.  The treatment records indicate that the 
episodes of low back pain were preceded by the veteran's 
performing heavy lifting and other strenuous labor in 
military construction projects.  The treatment records 
reflect that the veteran was treated with physical therapy 
and other conservative measures.  The report concerning his 
May 1959 service entrance examination does not cite any 
abnormality of the spine or other component of the 
musculoskeletal system.  The report concerning his March 1962 
service separation examination does not note any such 
abnormality.  Neither the current VA medical records nor the 
current private medical records now on file refer to any 
disorder of the back.  However, the veteran has averred in 
his personal hearing testimony and written statements that he 
suffers today from disabling low back pain.  The Board finds 
the statements and testimony of the veteran to be credible.  

Thus, the medical evidence on file indicates that the veteran 
has symptoms of a low back disability that may be related to 
the low back strain that he exhibited during service.  
However, the claims file contains no statement of medical 
findings about whether the veteran has a disorder of the back 
currently and no statement of a medical opinion about the 
etiology of such disorder, if found.  Therefore, the claim of 
entitlement to service connection for a back condition is 
remanded so that a VA examination report containing such a 
medical opinion may be secured.

The claim of entitlement to service connection for emphysema 
must be developed through a VA medical examination.  As is 
noted above, his service medical records show that during 
service, the veteran received medical attention for chest 
pains.  There is no service medical record that shows that he 
was tested for, or assessed with, a pulmonary or other 
respiratory disorder.  However, the veteran has averred in 
personal hearing testimony and written statements that the 
Board finds to be credible that in the course of performing 
construction work during service, he was exposed to concrete 
and cement dust and because not issued a protective mask, 
would breathe in that material directly.  Current VA and 
private medical records show that the veteran is diagnosed 
with severe chronic obstructive pulmonary disease and 
emphysema.

Thus, the medical evidence on file indicates that the veteran 
has emphysema and chronic obstructive pulmonary disease that 
may be related to an injury that he sustained during service.  
See 38 C.F.R. § 3.303(d).  However, the claims file contains 
no statement of a medical opinion about the etiology of the 
veteran's current pulmonary and respiratory disorders.  
Therefore, the claim of entitlement to service connection for 
emphysema is remanded so that a VA examination report 
containing such a medical opinion may be secured.

Records

The VA examinations to be obtained on remand should be 
performed only after the RO has made all appropriate efforts 
to associate with the file all outstanding VA and private 
medical records that are pertinent to the claim.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

In a VA medical record dated in June 2001, reference is made 
to medical records concerning the veteran's cardiovascular 
condition, including a perfusion scan revealing inferior 
heart wall attenuation, prepared at a private medical 
hospital in "Bloomington."  The medical record notes that 
those records should be added to the veteran's VA clinical 
file, but there is no indication in the claims file that the 
records actually were secured.  On remand, all appropriate 
action should be taken to secure all such medical records and 
any other prepared at the private hospital concerning any of 
the disorders at issue in this case.

Additional development

The current record does not indicate that the claim of 
entitlement to service connection for a left hip condition 
should be developed by means of a VA examination.  
38 U.S.C.A. § 5103A(d)(2); see also 38 C.F.R. 
§ 3.159(c)(4)(i).  Service medical records do not show that 
the veteran received medical attention for any complaints 
referable to a left hip condition.  

However, if evidence developed on remand indicates that a VA 
examination or other development should be performed in 
conjunction with this claim, the AMC should carry it out.  



Initial adjudication on remand

The veteran has raised the possibility that his emphysema is 
attributable at least in part to his use of tobacco (smoking) 
during service.  Indeed, medical records and his own 
statements collectively indicate that the veteran smoked 
during his years in service and continuously until he stopped 
a few years ago.  This history could be relevant to his claim 
of entitlement to service connection for a heart condition 
also.

The RO has not evaluated either the claim of entitlement to 
service connection for emphysema or the claim of entitlement 
to service connection for a heart condition in light of the 
evidence concerning the veteran's smoking.  

Title 38, Section 1103, United Stated Code prohibits the 
granting of service connection for disability or death on the 
basis that it resulted from disease attributable to a 
veteran's use of tobacco products during service.  See 
38 U.S.C.A. § 1103 (West 2002).  This statute applies to any 
claim filed after June 9, 1998.  Therefore, it applies to the 
veteran's claims, which were filed in June 2001.

In readjudicating the claims of entitlement to service 
connection for emphysema and a heart condition, respectively, 
on remand, the AMC should consider this statute if it appears 
to be relevant.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993) (Board should not decide a question that had not 
been addressed by the RO if doing so would prejudice the due 
process rights of the claimant).

Accordingly, this case is REMANDED for the following actions:

1.  Ensure that all development required 
by the VCAA and its implementing 
regulations, in addition to that 
requested below, and appearing to be 
necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).

2.  Provide the veteran with notice 
concerning the kind of evidence or other 
information that is required to 
substantiate the claims of entitlement to 
service connection for emphysema and a 
left hip condition, respectively.  The 
notice should take into account the 
statutory and regulatory law providing 
for a presumption that arthritis 
manifested to a compensable degree by a 
veteran within one year after separation 
from service is presumed to have been 
present during that service. 

The notice must indicate which evidence 
the veteran is finally responsible for 
obtaining and which evidence VA will 
attempt to obtain on his behalf and must 
meet the other requirements for such 
notices set forth in 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b) 
(2002).  Quartuccio.  The notice must ask 
the veteran to submit all evidence in his 
possession that is pertinent to his 
claim.  

Send a copy of the notice to the 
veteran's representative.  Allow the 
veteran and his representative 
appropriate time in which to respond.

3.  With the notice requested in 
Paragraph 2 or separately, write to the 
veteran and ask him to identify as best 
he can any medical treatment that he has 
had for a heart condition, emphysema, a 
back problem, or a left hip condition 
since his separation from service in May 
1962.  Send a copy of the letter to his 
representative.  In addition, ask the 
veteran for identifying information 
concerning medical testing and/or 
treatment that he appears to have had at 
a hospital in "Bloomington" for a heart 
condition or for a pulmonary/respiratory 
disorder or a disorder of the spine or 
left hip.

4.  After securing any needed releases 
from the veteran, make efforts to secure 
all records to which he or his 
representative refers in response to the 
notice requested in Paragraph 2 or to the 
inquiry requested in Paragraph 3.

Document in the claims file the actions 
that were taken to secure these records, 
and provide appropriate notice to the 
veteran and his representative regarding 
records that could not be obtained.

5.  Then, schedule the veteran for the VA 
examinations described below.  The claims 
file must be made available to each 
examiner and the examiner is requested to 
confirm that pertinent documents therein 
were reviewed.  All tests and studies 
thought necessary by the examiner should 
be performed.  

A complete rationale should be provided 
for all opinions stated in the 
examination report.

(A)  Cardiology examination, to determine 
whether the veteran currently has 
coronary artery disease, angina, and/or 
another heart or vascular condition that 
is at least as likely as not (50 percent 
likelihood or greater) the result of an 
injury that he sustained or a disease 
that he exhibited during service.  The 
examiner should state an opinion 
addressing this initial question.

(B)  A respiratory examination to 
determine whether the whether the veteran 
currently has chronic obstructive 
pulmonary disease, emphysema, and/or 
another respiratory condition that is at 
least as likely as not (50 percent 
likelihood or greater) the result of an 
injury that he sustained or a disease 
that he exhibited during service, to 
include being exposed to, and breathing 
without a protective mask, cement dust 
and concrete dust while performing 
ongoing construction work.

(C)  An orthopedic examination to 
determine whether the whether the veteran 
currently has a low back disorder that is 
at least as likely as not (50 percent 
likelihood or greater) the result of an 
injury that he sustained or a disease 
that he exhibited during service.  

6.  Then, readjudicate the claims.  
Consider all possible relevant grounds of 
entitlement.  See 38 C.F.R. §§ 3.303, 
3.306, 3.307, 3.309, 3.310 (2003).  
Consider the relevance to the claims 
concerning a heart condition and 
emphysema the provisions of 38 U.S.C.A. 
§ 1103 (concerning use of tobacco 
products during service).  If a benefit 
sought on appeal is not granted in full, 
provide the veteran and his 
representative with a supplemental 
statement of the case.  Include in the 
supplemental statement of the case 
citation to, and a discussion of, all 
statutory and regulatory provisions 
concerning the grounds of entitlement 
considered.  Allow the veteran and his 
representative appropriate time in which 
to respond.

Then, if appellate review is required, the case should be 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


